Citation Nr: 0814945	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  98-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for degenerative joint disease of the lumbosacral 
spine.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU), to include on an 
extraschedular basis.  

3.  Entitlement to service connection for a neck condition, 
on either a direct basis or as secondary to a service-
connected back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997, July 1998, and February 
1999 decisions rendered by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The November 1997 rating decision denied an evaluation in 
excess of 20 percent for the service-connected degenerative 
joint disease of the lumbosacral spine (then characterized as 
chronic low back pain.)  During the pendency of the appeal, 
the RO assigned a 60 percent evaluation for degenerative 
joint disease of the lumbosacral spine.  The rating was 
effective August 14, 1997, the date of the claim for 
increase.  As the veteran is presumed to seek the maximum 
rating for a disability, the claim for an evaluation in 
excess of 60 percent remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The July 1998 rating decision denied service connection for a 
neck condition.  The February 1999 rating decision denied 
entitlement to a TDIU.  

In May 2000, a hearing was held before the undersigned, an 
Acting Veterans Law Judge designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the proceeding is of record.  In 
April 2001, the Board remanded the matter to the RO.  In 
August 2006, after completion of substantial evidentiary 
development, and following a readjudication of the issues on 
appeal, the RO certified the appeal to the Board.  

The issue of entitlement to a disability evaluation in excess 
of 60 percent for degenerative joint disease of the 
lumbosacral spine is addressed in the REMAND portion of this 
decision, and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The percentage ratings for the veteran's service- 
connected disabilities meet the minimum schedular criteria 
for an award of a total disability rating due to service-
connected disabilities.  The service-connected disabilities 
are of such nature and severity that preclude the veteran 
from securing or following a substantially gainful 
occupation.  

2.  The veteran's neck condition, characterized as 
degenerative joint disease at C3-4 and C4-5, began after 
service, and is not the result of an incident or injury 
during service.  

3.  Degenerative joint disease at C3-4 and C4-5 is not due to 
or aggravated by chronic degenerative joint disease of the 
lumbosacral spine or a service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§3.321, 
3.340, 3.341, 4.16 (2006).  

2.  A neck condition, characterized as degenerative joint 
disease at C3-4 and C4-5, was not incurred in active service, 
and was not proximately due to, or the result of service-
connected disabilities.  Arthritis of the cervical spine was 
not shown during the first year following service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  "The purpose of [section 5103(a)] and 
[§ 3.159(b)] is to require that VA provide affirmative 
notification to the claimant prior to the initial decision in 
the case as to the evidence that is needed and who shall be 
responsible for providing it."  Overton v. Nicholson, 20 
Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, most recently, in a May 2003 letter 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claims for service 
connection, secondary service connection, and for TDIU.  He 
was advised to identify any evidence in support of the 
claims.  In addition, he was informed of the responsibility 
to identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims.  Other VCAA notice letters were 
provided on one or more of these in February 2003, August 
2002, and July 2001.  While these letters were not clear as 
to the requirements for substantiating a claim for secondary 
service connection and for TDIU, any defect in these letters 
was corrected by way of the May 2003 letter.  Additionally, a 
VCAA notice letter issued in March 2006 provided all required 
information concerning rating and effective date issues 
should the neck or TDIU claims be granted, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notices, the Board 
acknowledges that the notices were issued subsequent to the 
initial adjudication of the claims.  Here, however, there is 
no allegation by the veteran that he was prejudiced due to 
the timing of the notice(s).  Moreover, the VCAA letter was 
issued pursuant to a Board remand, and was followed by 
readjudication of the claims by the RO.  These 
readjudications, which were most recently accomplished in 
April 2005 and May 2006, cured any timing concern.  See 
Mayfield v. Nicholson, 444 F.3d at 1334; Overton v. 
Nicholson, 20 Vet. App. at 437.  

The Board also finds that all necessary development has been 
accomplished.  The Board finds substantial compliance with 
its April 2001 Remand instructions.  The RO has obtained 
identified private and VA outpatient treatment records.  The 
veteran's Social Security disability determination records 
are of record.  Moreover, the veteran was afforded numerous 
VA examinations, as discussed in greater detail below.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Entitlement to a Total Disability Evaluation due to 
Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities,  
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability, disabilities arising from common etiology or a 
single accident and disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, etc., will 
be considered as one disability.  Alternatively, a total 
disability rating for compensation based on unemployability 
may be assigned to a veteran who is unable to secure and 
follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The veteran's 
employment history, educational and vocational attainment as 
well as his particular physical disabilities are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this matter, service connection is in effect for 
degenerative joint disease of the lumbosacral spine, rated as 
60 percent disabling, and scars to the scalp, rated as 
noncompensably (0 percent) disabling.  Both disabilities 
arose from a single accident during service, and thus, the 
disabilities may be considered as one disability for 
consideration under 38 C.F.R. § 4.16(a).  

Initially, the Board concedes that the veteran is unemployed.  
On his application for TDIU, the veteran reported that he 
last worked in July 1993 as a scale operator for Gold Kist 
Poultry.  His former employer verified that he last worked in 
February, 2004, but was unable to verify the reasons for his 
termination from employment.  The veteran states that he left 
the job due to disability and had not tried to obtain 
employment since becoming too disabled to work.  On his 
Social Security disability benefits application, he reported 
that he had his GED, and as a scale operator, he used to lift 
80 pound boxes of chickens, eight hours a day.  

The question before the Board is whether the veteran is 
precluded from obtaining and retaining substantially gainful 
employment due to his service-connected disabilities.  The 
Board has reviewed all of the evidence of record and finds 
that the evidence as to unemployability caused by the 
service-connected low back condition is in equipoise.  While 
the veteran has been found by the Social Security 
Administration to be disabled to work since February 1994, 
the primary diagnosis upon which that determination was 
reached was paranoid schizophrenia, and not the low back.  It 
is noted, however, that the veteran's service-connected back 
condition was not then recognized by VA, as service 
connection has been in effect only since May 1994.  Moreover, 
the current 60 percent rating has only been in effect since 
August 1997.  Accordingly, given that the grant of service 
connection for the low back disability post-dates the award 
of Social Security benefits, it is not surprising that no 
mention was made of this condition in the January 1995 Social 
Security disability determination.  

Turning to the other evidence of record, numerous VA 
examinations and medical opinions have been obtained since 
2003 as to the question of whether the veteran's service-
connected degenerative joint disease of the lumbosacral spine 
is causing him to be unemployable.  It is not at all clear 
from the record why so many examinations and opinions were 
requested following the initial favorable examination report 
in September 2003.  In that examination report, the examiner 
indicated that "[i]t is my opinion that this man's 
degenerative joint disease of the lumbosacral spine is 
related to low back pain during active military service.  He 
would not be able to perform his job as a scale operator."  
This same clinician earlier found in May 2003 that the 
veteran experiences chronic low back pain with "any daily 
activities," and that the symptoms and impairment being 
experienced are attributable solely to the service-connected 
low back condition, despite the presence of other significant 
nonservice-connected conditions.  In a later examination 
report, this clinician further indicated that, with respect 
to the service-connected low back, the veteran "has chronic 
orthopedic and neurological manifestations.  These signs and 
symptoms are resulting from intervertebral disk syndrome that 
is present constantly or nearly so."  

In contrast to the favorable opinions from this VA clinician 
as to the severity of the low back condition and the effect 
on the veteran's ability to be employed, opinions were 
obtained from other VA physicians in September 2004 and 
November 2004.  These opinions either found that the veteran 
was "probably" unemployable due to other nonservice-
connected conditions, or disputed the presence of any 
degenerative or disk herniation.  As to the latter, the 
veteran is service-connected for degenerative joint disease 
of the lumbosacral spine, and unless or until service 
connection is severed for this condition, the symptoms 
related to this condition must be fully considered with 
respect to the question of unemployability.  Accordingly, the 
Board finds both the September 2004 and November 2004 
examination reports to be either mostly speculative or simply 
off-point and not relevant as to the question of 
unemployability.  

Consequently, while two VA clinicians have provided opinions 
that the veteran's low back condition is not preventing him 
from being employable, the third VA clinician provided an 
opinion that the low back definitely is preventing him from 
being employable and functioning in his former position as a 
scale operator that required heavy lifting.  Because the 
Board finds the favorable opinion to be more pertinent and 
credible on the subject of unemployability, and taking into 
consideration all of the other voluminous medical evidence of 
record, the claim for TDIU is granted based on the benefit of 
the doubt doctrine.  See 38 U.S.C. § 5107(b).  

III.  Service Connection Claim

The veteran contends that a current neck or cervical spine 
disability was initially incurred during service or is due to 
or aggravated by his service-connected low back disability.  
During the hearing, he testified that he initially injured 
his neck as a result of an automobile accident at Camp Red 
Devil near Fort Carson in 1982.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

By way of history, the veteran's service medical records 
document emergency medical treatment rendered in November 
1981 following a motor vehicle accident.  He complained of 
pain in his chest and a laceration to the back of the head.  
The pertinent diagnosis was laceration.  The laceration was 
sutured.  A skull x-ray revealed no fracture.  A chest x-ray 
was within normal limits.  A December 1981 note indicated 
that the sutures were removes and the laceration was 
resolving well.  There were no complaints, or treatment for a 
neck or cervical spine injury.  Subsequent service medical 
records showed treatment for an upper respiratory infection 
and diarrhea.  They do not include complaints or treatment 
for a neck or cervical spine disorder.  There are no records 
associated with the claims folder showing treatment for 
arthritis of the cervical spine within the first post-service 
year.  

During a VA examination in September 1986, there were no 
complaints found on physical examination of a current neck or 
cervical spine disability.  The veteran was assessed, 
however, with post-traumatic concussion syndrome with hearing 
loss, headaches, and memory loss.  The veteran's claims 
folder was not made available to the examining physician for 
review.  

The veteran was seen by Dr. L. S. K. in October 1990 with 
complaints of lumbar and cervical pain.  There was no 
pertinent diagnosis.  In January 1993, he was diagnosed with 
cervicalgia.  An x-ray examination of the cervical spine in 
November 1994 showed normal alignment with no abnormality 
identified.  

In February 1998 treatment by H. R., M.D., the veteran 
reported that his back pain started to radiate into the lower 
portion of his neck.  A physical examination revealed morbid 
obesity, very limited range of motion of the lumbosacral 
spine.  An MRI of the lumbar spine in March 1998 showed very 
minimal central protrusion of the L5 disc without evidence of 
herniation.  

Social Security Administration disability determination 
records are associated with the claims file but do not 
contain evidence showing that a current neck disability is 
related to the veteran's military service or to his service-
connected low back disability.  

A May 2002 letter from J. M. R., M.D. indicated that the 
veteran had severe intermittent muscle spasms of the lumbar 
spine.  VA outpatient treatment records from July 2004 to 
April 2005 primarily show treatment for diabetes mellitus, 
hypertension, and hyperlipidemia.  

In a June 2005 letter, rheumatologist J. M. R., M.D. stated 
that the veteran told him that his low back symptoms had 
progressed up the spine and now involved the neck and 
shoulders.  The diagnoses were back pain involving the 
lumbar, thoracic, and cervical spine, which were multi-
modality in nature; osteoarthritis contributing to the above; 
soft tissue rheumatism especially intermittent severe muscle 
spasm of the paravertebral muscle groups; obesity and 
deconditioning contributing to the above; and other medical 
problems contributing including diabetes, hypertension, and 
cerebrovascular disease.  The rheumatologist acknowledged the 
veteran did not have symptoms affecting the upper spine while 
in service.  He opined,  

I think it is reasonable to assume that his current 
additional symptoms are part and parcel of his 
underlying disorder in his lumbar spine.  
Therefore, I do think it would be appropriate to 
consider these current symptoms to be associated 
and/or caused by his original problems in the 
lumbar spine.  

Finally, in February 2006, the veteran was afforded a VA 
examination.  The VA physician reviewed the veteran's claims 
file.  At such time, the veteran reported no history of in-
service injury to the neck.  He described his current neck 
symptoms as consisting of pain in the neck that had a fairly 
constant, aching quality.  Following a physical examination, 
he was assessed with degenerative joint disease at C3-4 and 
C4-5.  The examiner opined that his cervical spine pain is 
not due to his lower back disability.  She reasoned that 
there was no skeletal deformity for which he would have to 
compensate with his cervical spine.  She characterized his 
cervical spine complaints as diffuse.  She reasoned further 
that previous imaging studies showed some osteophytes in his 
lumbosacral region, but this, however, was not a disorder 
which spreads to the neck as a result of being present in the 
lumbosacral spine.  

Upon review of this and the other evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a cervical spine 
disability, claimed either as directly due to service, or 
related to his service-connected lumbar spine disability.  
Initially, and with respect to direct service connection, the 
competent, credible evidence of record does not show that a 
current cervical spine disability was incurred during 
service.  While the service medical records document an 
automobile accident and treatment for related injuries, they 
do not include complaints or treatment for a neck disability.  
Moreover, there is no showing that the veteran developed 
cervical spine arthritis in the first post-service year.  
While the record indicates that the veteran has a current 
neck disability manifested by degenerative joint disease at 
C3-C5, there is no credible evidence linking such to service.  
In this respect, the veteran's own physician acknowledged 
that he did not have symptoms affecting the upper spine while 
in service, and the VA examiner in February 2006 attributed 
the current disability to genetic factors and obesity.  The 
Board finds the opinion of the private physician to be less 
credible than the opinion of the VA physician, as the former 
is based on the speculative "reasonable assumption" of a 
nexus between the two conditions, as opposed to the express 
finding of the VA physician of there being no relationship 
based on a review of the medical evidence and related medical 
principles.  

The Board acknowledges that the veteran has at times 
reported, as he is competent to do, a continuity of 
symptomatology of neck pain since service.  However, such 
reports must be weighed against other competent evidence of 
record, to include the medical evidence.  Cf. Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In this case, 
the Board affords the veteran's lay statements less probative 
value than the evidence of record showing no treatment for a 
neck condition during service, and the negative VA medical 
opinion.  

With respect to the issue of secondary service connection, 
the Board finds that the current degenerative joint disease 
at C3-C5 is not caused or aggravated by the veteran's 
service-connected degenerative joint disease of the 
lumbosacral spine.  In this respect, the Board does not 
discount the fact that the veteran has a serious lumbosacral 
spine disability.  The seriousness of the disability is 
reflected by his current 60 percent disability evaluation 
assigned.  The competent medical evidence, however, reveals 
that the lumbosacral spine disability is separate and 
distinct from the cervical spine disability.  The Board finds 
the opinion from the VA examiner in February 2006 constitutes 
the most probative evidence concerning the etiology of the 
current cervical spine condition.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  The examiner reviewed the veteran's claims file, 
the letter from J. M. R., M.D., and conducted a physical 
examination.  The opinion, which was also based upon a review 
of imaging studies was well reasoned and thoroughly supported 
by the evidence of record.  There is no indication that the 
veteran's rheumatologist had the benefit of review of the 
imaging studies.  Moreover, the VA examiner rebutted the 
rheumatologist's speculative conclusion, as discussed above, 
that the lumbosacral disorder had somehow "spread" to the 
neck.  

Accordingly, as the preponderance of the evidence is against 
the claim, on either a direct, presumptive, or secondary 
basis, the benefit sought on appeal must be denied.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) is granted.  

Entitlement to service connection for a neck condition is 
denied.  

REMAND

While the veteran's claim for an increased rating for 
degenerative joint disease of the lumbosacral spine has been 
mentioned in some of the numerous VCAA duty to notify letters 
issued during the course of this appeal, absolutely none of 
those letters has ever actually provided notice as to what is 
required to obtain an increased rating.  Rather, the letters 
have addressed what is required to substantiate a claim for 
service connection, for secondary service connection, and 
entitlement to total disability rating based on individual 
unemployability (TDIU).  Accordingly, a remand is required to 
provide the veteran with a VCAA notice letter that addresses 
his increased rating claim.  

Additionally, there has been a significant change in the law 
as to the requirements for what information needs to be 
contained in VCAA notice letters for increased rating claims.  
For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  
In providing the notice on remand, the requirements provided 
in Vazquez-Flores will need to be fully covered.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Issue a VCAA notice letter that 
addresses the claim for an increased 
rating for the service-connected 
degenerative joint disease of the 
lumbosacral spine.  The notice letter will 
need to conform with the requirements of 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008), as 
discussed above.  

2.  Following the completion of the above 
development, the AOJ should re-adjudicate 
the increased rating claim.  If the 
decision remains in any way adverse to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




____________________________________________
RICHARD C. THRASHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


